 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-00225 GEB
12                               Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
                                                        SENTENCING; [PROPOSED] ORDER
13                         v.
14   MARCO ANTONIO LOPEZ-SANDOVAL,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on November 16, 2018.

21          2.     By this stipulation, the parties now move to continue sentencing until January 4, 2019.

22          3.     The parties agree and stipulate that this continuance will provide both parties additional

23 time to prepare for sentencing by, inter alia, examining issues pertinent to making a recommendation to

24 the Court for a proposed sentence. The assigned prosecutor in a related case in Louisiana has forwarded

25 information this week that will materially impact the government’s sentencing recommendation,

26 requiring time to evaluate and file the appropriate motion paperwork in accordance with the Local
27 Rules.

28 ///

      STIPULATION AND [PROPOSED] ORDER REGARDING        1
30    CONTINUANCE
 1        IT IS SO STIPULATED.

 2   Dated: November 7, 2018                            MCGREGOR W. SCOTT
                                                        United States Attorney
 3

 4                                                      /s/ MATTHEW M. YELOVICH
                                                        MATTHEW M. YELOVICH
 5                                                      Assistant United States Attorney
 6

 7   Dated: November 7, 2018                            /s/ LINDA C. ALLISON
                                                        LINDA C. ALLISON
 8
                                                        Assistant Federal Defender
 9                                                      Counsel for Defendant
                                                        MARCO ANTONIO LOPEZ-SANDOVAL
10

11

12                                                ORDER

13        IT IS SO ORDERED.

14        Dated: November 13, 2018

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING     2
30   CONTINUANCE
